El Juez Asociado Señob Wolf,
emitió la opinión del tribunal.
Este pleito fné comenzado en junio 13 de 1923. La corte denegó una de las mociones preliminares de la demandada pero concedió otra para mayor especificación o un pliego de particulares. En noviembre 7 de 1923 fué radicada una de-manda enmendada. El día 4 de diciembre de 1923 el de-mandante obtuvo sentencia en rebeldía. Se verá que fué necesaria una sentencia en rebeldía para que el abogado de la demandada actuara, y es evidente que él tuvo tiempo para actuar en aquella ocasión. El compareció y radicó una mo-ción en diciembre 27 de 1923 para que se anulara la senten-cia. La corte en enero 24 de 1924 abrió la rebeldía. La demandada entonces, en febrero 20 de 1924, presentó otra moción para un pliego de particulares. El demandante, cre-yendo que la demandada no estaba realmente defendiéndose, solicitó de la corte una sentencia en rebeldía. El caso fué discutido ampliamente por ambos abogados y en una reso-lución razonada dictada en agosto 2 de 1924 fué registrada una segunda sentencia en rebeldía. Como aparece después, la verdadera razón para la anotación de la sentencia en re-beldía por la corte fué que el demandante ya babía enmen-dado suficientemente su demanda en contestación a la pri-mera moción para un pliego de particulares. La demandada en agosto 27 de 1924 solicitó de nuevo la apertura de la re-beldía. Con la moción de apertura de rebeldía la deman-dada archivó un affidavit de méritos, una excepción previa y una contestación. La corte se negó a abrir la rebeldía evidentemente creyendo que la demandada debió haber con-testado en vez de reproducir su moción para un pliego de particulares. La corte fué de opinión de que su discreción debía ejercitarse en contra de la demandada. Dicha orden era de fecha septiembre 23 de 1924. Contra la sentencia en rebeldía la demandada no interpuso apelación, pero apeló de la resolución de septiembre 23 de 1924. La apelación fué desestimada en noviembre 18 de 1924. En 26 de noviembre *666de 1924 el demandante estableció procedimientos en ejecu-ción de sentencia.
Entonces la demandada en diciembre 16 de. 1924 presentó otra moción de apertura de rebeldía. Esta moción fue con-cedida por la corte y es contra la resolución de enero 13 de 1925, abriendo la rebeldía, que el demandante apeló. Esta resolución es como sigue:
“La demandada en el presente caso ba presentado una moción que está debidamente jurada, acompañada de affidavits de méritos, interesando de la corte deje sin efecto la sentencia en rebeldía re-gistrada en este pleito, abriéndose la rebeldía que ba sido anotada y ordenando que se radique el escrito de. contestación enmendado pre-sentado por la demandada.
“De dieba naoción fué notificada la parte contraria y habiendo sido discutida en corto abierta con la asistencia de ambas partes li-tigantes, la corte- declaró el caso concluso para la resolución que fuera procedente, reservándose dictarla en una de sus próximas se-siones.
“Se trata en este caso del cobro de cierta cantidad de dinero. Alega el demandante que el día 28 de diciembre de 1910 satisfizo a la sociedad industrial denominada Yelardo y Gómez, la suma de $84.41 y en distintas ocasiones que no recuerda, pero en el mismo año 1910, satisfizo a dieba sociedad otras cantidades que en junto hacen un total de $305.31, suma que la causante doña Epifania Du-prey, conocida por doña Epifania Reina, adeudaba a la citada so-ciedad industrial por concepto de reparaciones hechas en la casa re-sidencia de dicha causante, cuyo importe total se comprometió ésta a pagar al demandante, con intereses al tipo del doce por ciento anual, a más tardar el día 31 de diciembre de 1913.
“En la contestación enmendada presentada por la demandada se hace una negación general y específica de los hechos tercero y cuarto de la demanda; alegándose como defensas especiales, esencialmente, que el demandante era el encargado de gestiones de cobro de dinero de la causante Epifania Duprey, conocida por Epifania Reina; que dicha causante nunca tomó a préstamo a Félix R. Cancela cantidad alguna de dinero ni ordenó a éste que pagara por ella a ninguna otra persona.
“Es mejor práctica permitir a las partes que se defiendan y resolver las cuestiones oyéndolas, que no la de sostener sentencias en rebeldía, cuando aparece que el descuido en cumplir la Ley de Pro-*667cedimientos ba sido excusable, como en este caso y no debido al de-seo de entorpecer y demorar la cuestión litigiosa. Rubio vs.. Mayagüez Auto Garage, Inc., 20 D.P.R. 244.
“La corte entiende que debe darse una oportunidad a la deman-dada para que se defienda, pues tanto del escrito de demanda como de la contestación aparece que tiene una buena causa de defensa.
“Bn el affidavit de méritos suscrito por el abogado de- la deman-dada, que se acompaña a la expresada moción, se bace constar que al presentar dicbo abogado el bill de particulares en este caso, pe-saba sobre él un fuerte trabajo profesional que lo tenía permanen-temente fuera del lugar dé su domicilio; que tuvo la impresión, al presentar el referido bill de particulares, que babía acompañado con-juntamente una moción solicitando de la corte dejara en suspenso el término para introducir las alegaciones de la demandada basta tanto se resolviera el bill de referencia; y que una participación en las cuestiones políticas le bizo creer que las relaciones cordiales existentes entre los abogados de las partes no daría lugar a una so-licitud de anotación de rebeldía y sentencia, por lo que no trató este caso con el celo y diligencia que ba tratado siempre todos los pleitos que lleva con otros compañeros.
“Si bien es cierto que el abogado ele la demandada ba sido ne-gligente, la corté entiende que tal negligencia es excusable por cuanto no ba sido el deseo de la demandada demorar la cuestión en litigio.
“PoR tanto, la corte, haciendo uso de las facultades discreciona-les que le concede el art. 140 del Cód. de Enj. Civil, en bien de la justicia, resuelve dejar sin efecto ni valor alguno la sentencia en re-beldía registrada en este caso por el secretario, abriendo la rebeldía que ba sido anotada y dando por presentada la contestación enmen-dada radicada por la parte demandada; debiendo continuar los pro-cedimientos de acuerdo con la ley.
“Aguadilla, P. R., a 13 de enero de 1925. (fdo.) Tomás Bryan, Juez Corte Distrito. Certifico: A. Méndez Liciaga, Secretario. ’ ’
A pesar de la condición de la ley y del hecho de que el abogado de la demandada sabía que el demandante ya había obtenido una sentencia en rebeldía, él expresa que confiaba en que el demandante no lo haría así. En otras palabras, mientras el abogado de la demandada, se ocupaba en otras obligaciones fuera de su domicilio y presentó una moción para un pliego de particulares, lo que evidentemente era una mera excusa, el abogado del demandante, movido *668por un espíritu de compañerismo, estaba obligado a esperar y lo mismo su cliente. Estamos satisfechos de que en cual-quier momento desde la apertura de la sentencia en rebeldía en enero 24 de 1924 basta que se dictó la segunda sentencia en rebeldía en agosto 2, 1924, la demandada pudo haber ob-tenido permiso para contestar, especialmente si tal contesta-ción hubiera sido ofrecida. La demanda no era bajo jura-mento. La contestación verdadera, aunque tiene defensas especiales, en su esencia es una mera negativa.
Frecuentemente hemos resuelto que los negocios o com-promisos profesionales fuera del domicilio del cliente no son excusas para dejar de atender a los negocios de un cliente. Si las alegadas ocupaciones profesionales permiten a un abo-gado hacer tentativas de alegaciones en vez de realmente contestar, entonces los abogados muy ocupados pueden de-morar los casos indefinidamente. Nos vemos obligados a du-dar si el abogado estuvo demasiado ocupado por unos seis meses para poder prestar la debida atención a este caso, es-pecialmente habiendo sido bastante activo el abogado de la demandada en cualquier dificultad en que se encontró.
 La jurisprudencia es clara de que los errores u omisiones del abogado son imputables al cliente. Véase la nota al caso de Citizens’ National Bank of Sisseton, 27 L.R.A. (N.S.) 858. Por supuesto que generalmente las cortes no intervendrán para revisar un acto de discreción al abrir una rebeldía. Las cortes de apelación están un poco más dispuestas a abrir una rebeldía en apelación, que a revocar la actuación cuando la misma corte inferior ha abierto la rebeldía. Sin embargo, en todos los casos reportados que hemos revisado en los cuales la rebeldía fue abierta, ya en la corte inferior, o en la corte de apelación, la actuación del abogado o su cliente era mucho más excusable. El caso es uno extraordinario y fuera de todo precedente. La corte se había negado una vez a ejercitar su discreción. Contra esa resolución hubo una apelación sin éxito. El abrir la rebeldía por virtud de las excusas frívolas del abogado de la *669demandada era nn abuso de discreción. No bubo ninguna verdadera excusa para el abogado no bacer alegaciones antes, como todas y cada una de las actuaciones del abogado mostraron. Un demandante tiene ciertos derechos y no de-ben hacerse dependér del capricho y voluntad arbitraria del abogado de un demandado. Dudamos si algún caso repor-tado puede encontrarse en el cual el abogado de un deman-dado podía esperar indulgencia bajo tales circunstancias. Idaho tiene un estatuto que permite a una corte abrir una rebeldía dentro de cierto término debido a la negligencia del abogado si él paga las costas y queda sujeto a una multa no mayor de $100, pero este estatuto es una de las excepcio-nes que indica cuál es la ley. Sentimos la situación de la demandada pero si ella tiene una defensa válida, probable-mente tiene una acción contra su abogado por su negligencia.
No estamos impresionados con las excusas del abogado en este caso. Creemos que son enteramente frívolas. Ellas son imputables al cliente y la resolución abriendo la rebeldía debe ser revocada.